Case: 2:21-cv-03760-EAS-EPD Doc #: 1-1 Filed: 06/21/21 Page: 1 of 4 PAGEID #: 4

yun 2 4 2024 , INTHE UNITED STATES DISTRICT COURT
-gacn,cieek OFCOUR' FOR THE SOUTHERN DISTRICT OF OHIO
BACEARD YAMBU, OHIO _____ DIVISION

Abeba Ter hua

(Enter Above the Name of the Plaintiff in this Action)

Ci buapuS , ledge Sargus

(Entér above the name éf the Defendant in this Action)
If there are additional Defendants, please list them:
pled to poe id< assklanct hen
te much force when |
AO _UNILROM

 

 

 

 

COMPLAINT

I. Parties to the action:

Plaintiff: Place your name and address on the lines below. The address you give must be the address where
the court may contact you and mail documents to you. A telephone number is required.

_ Abela K. Lees hus

Name - Full Name Please - PRINT

1434_Weaer s# D

Street Address

Colarmbes bhio FYF2QDE

City, State and Zip Code

GH - IS7- Joe 3

Telephone Number

 

If there are additional Plaintiffs in this suit, a separate piece of paper should be attached immediately behind this
page with their full names, addresses and telephone numbers. If there are no other Plaintiffs, continue with this
form.
Case: 2:21-cv-03760-EAS-EPD Doc #: 1-1 Filed: 06/21/21 Page: 2 of 4 PAGEID #: 5

Defendant(s):

Place the name and address of each Defendant you listed in the caption on the first page of this Complaint. This
form is invalid unless each Defendant appears with full address for proper service.

. Cay of  Colunrbus hepart mand of police

Name- Full Name Please

[30 Meveon, Barlevard Col OA Fa2/S

Address: Street, City, State and Zip Code

Zon 5

he

 

 

 

 

 

 

 

 

 

If there are additional Defendants, please list their names and addresses on a separate sheet of paper.

YW. Subject Matter Jurisdiction
Check the box or boxes that describes your lawsuit:
O Title 28 U.S.C. § 1343)
[A civil rights lawsuit alleging that Defendant(s) acting under color of State law, deprived you of a
Y right secured by federal law or the Constitution.]

O Title 28 U.S.C. § 1331
l [A lawsuit “arising under the Constitution, laws, or treaties of the United States.”]

O Title 28 U.S.C. § 1332(a)(1)
[A lawsuit between citizens of different states where the matter in controversy exceeds $75,000.]

O Title United States Code, Section
[Other federal status giving the court subject matter jurisdiction.]

-2.
Case: 2:21-cv-03760-EAS-EPD Doc #: 1-1 Filed: 06/21/21 Page: 3 of 4 PAGEID #: 6

Il. Statement of Claim

Please write as briefly as possible the facts of your case. Describe how each Defendant is involved. Include the
name of all persons involved, give dates and places.

Number each claim separately. Use as much space as you need. You are not limited to the papers we give you.
Attach extra sheets that deal with your statement claim immediately behind this piece of paper.

On Ape: Tass Seen Phe folrce dare?

in _@ choy ¢ pack As pot “J0 <1: ancf Fue
Stlond tim en M1Geh st and fH}. Vttan 74
an May Ue dorxp SS Called 1 in 2 Glore
4 cp Leal Pore then 20 min fo Seat there
te Neo Aight

6r Srers,_ a Sift Aec} de Aim a,

X hook ap at him he hae de weg
UN T-£Rorr » EXlype-— pring Told hem XS

alent won tour Aclp EMS wif help pou

7 /
Aor} have 4 unitrom jen Caw fe Ke lf

Be

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case: 2:21-cv-03760-EAS-EPD Doc #: 1-1 Filed: 06/21/21 Page: 4 of 4 PAGEID #: 7

IV. Previous lawsuits:

If you have been a Plaintiff in a lawsuit, for cach lawsuit state the case number and caption.
(Example, Case Number: 2:08-cv-728 and Caption: John Smith vs. Jane Doe).

Case Number Caption
VS.
VS.

v8.

V. Relief

In this section please state (write) briefly exactly what you want the court to do for you. Make no legal
argument, cite no case or statutes.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I state under penalty of perjury that the foregoing is true and correct. Executed on

 

 

this 2/ day of dun<t ,204/.
Signatufe of Plaintiff

-4.
